DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 7/12/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8- 10, 13, 16, 18- 20, and 23- 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US Patent No. 2019/0107202) in view of Yi et al. (CN110230018A).
Regarding claims 1 and 16, the Shah et al. (hereinafter Shah) reference discloses a piston seal assembly (Figs. 2,4) for a gas turbine engine, comprising:
a seal (204,404) comprised of a nickel-based superalloy (Para. [0004]);
a component (e.g. component 412) in contact with the seal and defining a seal- counterface (412).
However, the Shah reference fails to explicitly disclose a coating on the seal at the seal-counterface, wherein the coating comprises a nanostructured, self-lubricating coating material, wherein the coating has a thickness of between 4 and 10 mils.
The Yi et al. (hereinafter Yi) reference, a coating for a turbo machine component, discloses providing a nanostructured, self-lubricating coating material (Abstract), wherein the coating has a thickness of between 4 and 10 mils (Para. [0015]).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a nanostructured, self-lubricating coating material to the Shah reference in view of the teachings of the Yi reference in order to provide a composite material for improved low temperature lubrication while retaining good high temperature lubrication; provide a hard, very wear resistant coating with wide temperature spectrum capabilities; provide excellent wear resistance and superior stable oxidation resistance; provide self-lubrication; and provide a protective coating surface to a bearing that would not appreciably wear over a long life (Col. 2, Lines 15-30).
Regarding claims 3 and 18, the Shah reference, as modified in claims 1 and 16, discloses the coating has a thickness of between 4 and 7 mils (Yi, Para. [0015]).
Regarding claims 4 and 19, the Shah reference, as modified in claims 1 and 16, discloses the coating comprises a binder matrix (Yi, Para. [0015]), a hardener (Yi, Para. [0003])) and a solid lubricant (Yi, Para. [0003]).
Regarding claims 5 and 20, the Shah reference, as modified in claims 4 and 19, discloses the binder matrix is a nickel-based composition selected from the group consisting of NiCr, Ni-Co, NiMoAl and combinations thereof (Yi, Para. [0003]).
Regarding claims 8 and 23, the Shah reference, as modified in claims 1 and 16, discloses the nanostructured, self- lubricating coating material is selected from the group consisting of NiCr-CaF2-glass, NiCr-CaF2-glass-Ag, Ni-Co-Cr3C2-Ag- BaF2/CaF2, NiCr-Cr203-Ag-BaF2/CaF2 and NiMoAl-Cr203-Ag-BaF2/CaF2 (Yi, Para. [0003]).
Regarding claims 9 and 24, the Shah reference, as modified in claims 1 and 16, discloses the nanostructured, self- lubricating coating material is selected from the group consisting of NiCr-Cr203-Ag-BaF2/CaF2 and NiMoAl-Cr203-Ag- BaF2/CaF2, and mixtures thereof (Yi, Para. [0003]).
Regarding claims 10 and 25, the Shah reference, as modified in claims 1 and 16, discloses the seal comprises an age hardening austenitic nickel-based superalloy (Shah, Para. [0004]).
Regarding claim 13, the Shah reference, as modified in claim 1, discloses the two components comprise a mid-turbine-frame (MTF) vane and an outer air seal (Shah, Figs. 1,2).

Claim(s) 6, 7, 11, 12, 14, 15, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Yi as applied to claim1, 3-5, 8- 10, 13, 16, 18- 20, and 23- 25 above, and further in view of Sliney (US Patent No. 4,728,448).
Regarding claims 6 and 21, the Shah reference, as modified in claims 4 and 19, discloses the invention substantially as claimed.
However, the modified Shah reference fails to explicitly disclose hardener is selected from the group consisting of glass, chrome carbide (Cr3C2), chrome oxide and combinations thereof.
The Sliney reference, a coating, discloses providing a hardener the group consisting of glass, chrome carbide (Cr3C2), chrome oxide and combinations thereof (Sliney, Col. 2, Lines 55-65).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a hardener in the modified Shah reference in view of the teachings of the Sliney reference in order provide the desired sealing pressure.
Regarding claims 7 and 22, the Shah reference, as modified in claims 4 and 19, discloses the invention substantially as claimed.
However, the modified Shah reference fails to explicitly disclose the solid lubricant is selected from the group consisting of silver, calcium fluoride, barium fluoride and combinations thereof (Sliney, Col. 2, Lines 55-65).
The Sliney reference discloses the solid lubricant is selected from the group consisting of silver, calcium fluoride, barium fluoride and combinations thereof (Sliney, Col. 2, Lines 55-65).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a hardener in the modified Shah reference in view of the teachings of the Sliney reference in order provide the desired lubricity.
Regarding claim 11, the Shah reference, as modified in claim 1, discloses the seal has non-contact surfaces that are not in contact with the component (Shah, Figs. 2,4).
However, the modified Shah reference fails to explicitly disclose the coating is on the seal at the seal-counterface, and not on the non-contact surfaces (Sliney discloses coating the bearing surfaces).
The Sliney reference discloses coating the bearing surfaces.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the coating to the bearing surfaces in the modified Shah reference in view of the teachings of the Sliney reference in order to reduce manufacturing costs.
Regarding claim 12, the Shah reference, as modified in claim 1, discloses the component comprises two components, with the seal mounted between the two components to define two seal-counterfaces (Shah, Fig. 2).
However, the modified Shah reference fails to explicitly disclose the coating is on the seal at both of the two seal-counterfaces.
The Sliney reference discloses coating the bearing surfaces.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the coating to the bearing surfaces in the modified Shah reference in view of the teachings of the Sliney reference in order to ensure that the seal is properly lubricated.
Regarding claim 14, the Shah reference, as modified in claim 1, discloses the component has a counterface that defines, with the seal, the seal-counterface (Shah, Figs. 2,4).
However, the modified Shah reference fails to explicitly disclose a further coating on the counterface.
The Sliney reference discloses a further coating on the counterface (Sliney, Col. 4, Lines 35-45).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the coating to the counterface in the modified Shah reference in view of the teachings of the Sliney reference in order to ensure that the seal is properly lubricated.
Regarding claim 15, the Shah reference, as modified in claim 14, discloses the further coating comprises the same material as the coating on the seal (Sliney, Col. 4, Lines 35-45).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-16, and 18-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675